DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Applicant’s claim for the benefit of a prior-filed applications 62/006,020 (filed 5/30/2014) and 62/010,433 (filed 6/10/2014) under 35 U.S.C. 119(e) is acknowledged. 

Information Disclosure Statement
The information disclosure statement submitted on 9/15/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner. 

Claim Objections
Claim 16 is objected to because of the following informalities:  
Regarding claim 16, the claim recites: 
“by parsing it to read the offset parameter” in lines 2-3.  
This should seemingly be --by parsing [[it]] the bitstream to read the offset parameter-- to resolve ambiguity in interpretation.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for 
  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 14-20 and 22-28 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Misra et al. (US 20150195554 A1; priority to Provisional Application Nos. 61/923,556 and 61/924,609 filed 1/3/14 and 1/7/14, respectively) (hereinafter Misra).
Regarding claim 14, Misra discloses:
An apparatus for at least one of encoding and decoding scalable video transported in a bitstream, [See Misra, ¶ 0076-0079 discloses a video encoder and decoder suitable for scalable video coding and multi-view video encoding.] the bitstream comprising a first coding layer associated with a base resolution and a second coding layer associated with an enhanced resolution higher than that of the base layer, [See Misra, ¶ 0076-0077 discloses a base layer bitstream and an enhancement layer bitstream, wherein it is within the level of ordinary skill to recognize a base layer resolution having a lower resolution than an enhancement layer as being routine and conventional in the art.] the apparatus comprising a processor that: [See Misra, ¶ 0046 discloses a processor and corresponding instructions stored in memory.]
manipulates the bitstream to determine a picture-level offset parameter [See Misra, ¶ 0263 disdcloses a reference picture layer defined with scaled_ref_layer_left_offset (in addition to corresponding top, right, and bottom offsets), and hence “picture-level” offset parameters.] specifying an offset between a reference luma sample at a defined location in a reference picture and a target luma sample at a corresponding location in a current picture, [See Misra, ¶ 0135-0138 discloses the signaling of syntax elements in a bitstream which specify offsets between a current picture and an associated inter-layer picture (reference picture) at different locations.  For example, scaled_ref_layer_left_offset specifies a horizontal offset between a top-left luma sample of a reference picture, and a top-left luma sample of a current picture.  Similarly, an offset may be defined for a vertical offset with respect to top-left luma samples (current picture with respect to reference picture) and additionally, offsets may be defined with respect to bottom-right luma samples in both vertical and horizontal directions.] the offset having a first property specifying a selected one of a plurality of predefined directions for the offset and a second property specifying the defined location; and [See Misra, ¶ 0135-0138 discloses the “predefined direction” of the offset being in either a horizontal or vertical direction, and the defined location being between bottom-right or top-left luma samples in a reference picture versus a current picture.]
uses the determined offset parameter to derive pixel values of the current picture using pixel values of the reference picture. [See Misra, ¶ 0134-0138 discloses horizontal and vertical offsets between top-left and bottom right luma samples (pixel values) of a reference picture and a current picture.]

Regarding claim 15, Misra discloses all the limitations of claim 14, and is analyzed as previously discussed with respect to that claim.
Misra discloses:
comprising an encoder, where the offset parameter is determined when the processor manipulates the bitstream by encoding the offset parameter into the bitstream. [See Misra, ¶ 0068, 0076-0079 discloses a video encoder encoding picture data and forming a bitstream, the bitstream including overhead data, and picture parameter sets (including offset parameters as above discussed.] 

Regarding claim 16, Misra discloses all the limitations of claim 14, and is analyzed as previously discussed with respect to that claim.
Misra discloses:
comprising a decoder, where the offset parameter is determined when the processor manipulates the bitstream by parsing it to read the offset parameter. [See Misra, ¶ 0103 discloses a decoder parsing a header of a bitstream, wherein it is considered within the level of ordinary skill for a decoder to read (parse) a bitstream to decode syntax elements (including such “scaled_ref_layer_left/top/right/bottom_offset” parameters.]

Regarding claim 17, Misra discloses all the limitations of claim 14, and is analyzed as previously discussed with respect to that claim.
Misra discloses:
where the offset parameter specifies a horizontal offset between a top-left luma sample of the reference picture and a top-left luma sample of the current picture. [See Misra, ¶ 0135 discloses an offset parameter signaled as scaled_ref_layer_left_offset, which specifies a horizontal offset between a top-left luma sample of a reference picture and a top-left luma sample of a current picture.]
	
Regarding claim 18, Misra discloses all the limitations of claim 14, and is analyzed as previously discussed with respect to that claim.
Misra discloses:
where the offset parameter specifies a vertical offset between a top-left luma sample of the reference picture and a top-left luma sample of the current picture. [See Misra, ¶ 0136 discloses an offset parameter signaled as scaled_ref_layer_top_offset, which specifies a vertical offset between a top-left luma sample of a reference picture and a top-left luma sample of a current picture.]

Regarding claim 19, Misra discloses all the limitations of claim 14, and is analyzed as previously discussed with respect to that claim.
Misra discloses:
where the offset parameter specifies a horizontal offset between a bottom-right luma sample of the reference picture and a bottom-right luma sample of the current picture. [See Misra, ¶ 0137 discloses an offset parameter signaled as scaled_ref_layer_right_offset, which specifies a horizontal offset between a bottom-right luma sample of a reference picture and a bottom-right luma sample of a current picture.]

Regarding claim 20, Misra discloses all the limitations of claim 14, and is analyzed as previously discussed with respect to that claim.
Misra discloses:
where the offset parameter specifies a vertical offset between a bottom-right luma sample of the reference picture and a bottom-right luma sample of the current picture. [See Misra, ¶ 0138 discloses an offset parameter signaled as scaled_ref_layer_bottom_offset, which specifies a vertical offset between a bottom-right luma sample of a reference picture and a bottom-right luma sample of a current picture.]

Regarding claim 22, this claim recites analogous limitations to claim 14 in the form of “a method” rather than “an apparatus”, and is therefore rejected on the same premise.  

Regarding claim 23, this claim recites analogous limitations to claim 15 and is therefore rejected on the same premise.

Regarding claim 24, this claim recites analogous limitations to claim 16 and is therefore rejected on the same premise.

Regarding claim 25, this claim recites analogous limitations to claim 17 and is therefore rejected on the same premise.

Regarding claim 26, this claim recites analogous limitations to claim 18 and is therefore rejected on the same premise.

Regarding claim 27, this claim recites analogous limitations to claim 19 and is therefore rejected on the same premise.

Regarding claim 28, this claim recites analogous limitations to claim 20 and is therefore rejected on the same premise.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 21 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Misra in view of Choi et al.(US 20150172679 A1) (hereinafter Choi).
Regarding claim 21, Misra discloses all the limitations of claim 14, and is analyzed as previously discussed with respect to that claim.
Misra does not appear to explicitly disclose:

However, Choi discloses:
where the offset parameter is signaled in a pps_multilayer_extension syntax. [See Choi, ¶ 0019, 0064, 0107 discloses the use of SET, a scalable extension type table index which indicates extension syntax types applicable to multilayer video sequences.  Particularly, combinations of scalable extension types that are applicable to a given multilayer video sequence are indicated, and include information about a PPS (picture parameter set) relating to pictures included in a multilayer video.]
It would have been obvious to the person having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention disclosed by Misra to add the teachings of Choi in order to selectively signal a scalable extension type that is applicable to a given multilayer video.

Regarding claim 29, this claim recites analogous limitations to claim 21 and is therefore rejected on the same premise.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 20140254679 A1		Ramasubramonian; Adarsh Krishnan et al.
US 20150195574 A1		Yu; Yue et al.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK E DEMOSKY whose telephone number is (571)272-8799.  The examiner can normally be reached on Monday - Friday 7-4 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jamie Atala can be reached on 5712727384.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 






/PATRICK E DEMOSKY/             Examiner, Art Unit 2486